Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an amendment filed on 02/23/2021.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Soumya Panda (Reg. No. 60,447) on 03/16/2021.
The application has been amended as follows, based on the most recent amendments filed on 02/23/2021:

1.  (Currently Amended) A method for video decoding in a video decoder, comprising:
receiving, by a processor, a bitstream including bits corresponding to residues of a block in a coded picture;
parsing, by the processor, the bitstream to extract at least one bit from a set of bits corresponding to an angular prediction mode, the at least one bit being indicative of a likelihood that the block is encoded in accordance with the angular prediction mode and including (i) a first flag indicating whether the angular prediction mode is applied for prediction of the block, and (ii) a second flag indicating whether a planar mode or a DC mode is applied for prediction of the block when the first flag indicates no angular mode is applied for the prediction of the block;

decoding, by the processor, the bits corresponding to the residues of the block using the coding information of the secondary transform that is decoded based on the context. 

6.  (Currently Amended)  The method of claim 1, wherein the at least one bit being indicative of the likelihood that the block is encoded in accordance with the angular prediction mode includes an index for an intra sub-partition of the block, and
wherein the determining the context for coding the information for the secondary transform is based on at least one of a first bin and a second bin of the index for the intra sub-partition of the block.

CANCEL Claim 7.

CANCEL Claim 8.

10.  (Currently Amended) An apparatus for video decoding, comprising:  
processing circuitry configured to:
	receive a bitstream including bits corresponding to residues of a block in a coded picture;
	parse the bitstream to extract at least one bit from a set of bits corresponding to an angular prediction mode, the at least one bit being indicative of a likelihood that the block is encoded in accordance with the angular prediction mode and including (i) a first flag indicating whether the angular prediction mode is applied for prediction of the block, and (ii) a second flag indicating whether a planar mode or a DC mode is applied for prediction of the block when the first flag indicates no angular mode is applied for the prediction of the block;
	determine, before the set of bits corresponding to the angular prediction mode is fully decoded, a context for coding information of a secondary transform based on the first flag and the second 
	decode the bits corresponding to the residues of the block using the coding information of the secondary transform that is decoded based on the context. 

CANCEL Claim 16.

CANCEL Claim 17.

19.  (Currently Amended) A non-transitory computer-readable medium storing instructions which when executed by a computer for video decoding cause the computer to perform:
receiving a bitstream including bits corresponding to residues of a block in a coded picture;
parsing the bitstream to extract at least one bit from a set of bits corresponding to an angular prediction mode, the at least one bit being indicative of a likelihood that the block is encoded in accordance with the angular prediction mode and including (i) a first flag indicating whether the angular prediction mode is applied for prediction of the block, and (ii) a second flag indicating whether a planar mode or a DC mode is applied for prediction of the block when the first flag indicates no angular mode is applied for the prediction of the block;
determining, before the set of bits corresponding to the angular prediction mode is fully decoded, a context for coding information of a secondary transform based on the first flag and the second flag of the at least one bit that is indicative of the likelihood that the block is encoded in accordance with the angular prediction mode; and
decoding the bits corresponding to the residues of the block using the coding information of the secondary transform that is decoded based on the context. 

Allowable Subject Matter

Claims 1-6, 9-15, and 18-20 are allowable.


Applicant’s amendment and arguments presented 02/23/2021 and examiner’s amendment authorized by applicant on 03/16/2021 constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest all the claimed features of claims 1, 10, and 19, structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284.  The examiner can normally be reached on Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZHIHAN ZHOU/
Primary Examiner, Art Unit 2482